DETAILED ACTION
1. 	This communication is responsive to the continuation, filed November 30, 2020.
2. 	Claims 1-5, 21-22, 24, 28-31 are pending in this application.  Claims 1, 8, 15 are independent claims. This action is made Non-Final.
3. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2020 has been entered.
 
Response to Arguments
5.	Applicant’s arguments, with respect to the amendment filed on November 30, 2020 with respect to claims 1-5, 21-22, 24, 28-31 have been fully considered and are found non-persuasive.

The applicant argues:
1. Regarding the 112 2nd rejection, the new claim limitation of “wherein the apparent depth is another depth with respect to the display device and the user’s point of view extending out of a physical display screen of the display device” clarifies that *apparent depth* is from a user’s perspective.

The examiner responds:
1. The examiner respectfully disagrees.

Regarding the 112 2nd rejection, the applicant’s claim language states a two-dimensional image has *apparent distance* along the x-axis (the applicant remapped the geometric axes, so what is commonly called the z axis is the x axis in the applicant’s invention).

It’s geometrically possible for a two dimensional plane to have distance in the x-axis (z projected axis), however, it does not appear possible in the applicant’s invention, because the applicant’s invention projects outward from a flat 2D image. So, the 2D image must already have distances in the y and z axis and cannot have any distance in the projected x-axis, otherwise it’s not 2D.

For example, the applicant’s Fig 3 shows a flat 2D image of a man’s head on the screen, so that head has apparent distances in the applicant’s y, and z axes, so that 2D head image cannot further have a projected distance in the applicant’s x-axis, otherwise it’s not 2D.

The applicant argues:
2. The applicant’s invention teaches two apparent distances. The previously cited arts only teach one apparent distance.

The examiner responds:
2. The examiner respectfully disagrees.
two different apparent depths/distances, one is an apparent depth/distance of a 3D image, another a perceived apparent depth/distance of the entire 3D interface projection having depth from a user’s perspective.

However, the applicant is only claiming an apparent depth/distance of the three dimensional interface and not the apparent depth/distance of the 3D image.

So, the claim language does not specify these two apparent depths/distances.

Nishimura Fig 3a item 316 is a first section that has an apparent depth and distance back to the display surface.

In Nishimura Fig 3a item 316, imagine if Fig 3a just had item 316, then the depth/distance of the 3D interface, and 3D image are the same.

The applicant’s claim language does not state that these two apparent depth/distances are different. 


The applicant argues:
3. There is no apparent distance in Nishimura between the 3D portion and the display surface.


The examiner responds:
3. The examiner respectfully disagrees.

The applicant does not appear to be claiming this.

The applicant’s claim language only claims the apparent depth/distance for the 3D interface.

However, Nishimura does teach this.

Nishimura Fig 3a item 316 is a first section that has an apparent depth/distance back to the display surface.

The applicant argues:
4. Herz does not teach a plane configured in three dimensions in order for the apparent depth to appear closer to a user of the display device.

The examiner responds:
4. The examiner respectfully disagrees.

Nishimura [Fig 3a] shows projecting a 3D image from a 2D EPG menu.

appears to come out of the location of a listing in the two-dimensional (2D) display illustrated in FIG. 1”.

The applicant argues:
5. The previous cited arts do not teach “the media content image is presented by the placeshifting device as a three-dimensional image when the three-dimensional interactive program guide is not displayed on the display device, and is momentarily converted to the two-dimensional image when the three-dimensional interactive program guide is displayed on the display device to assist the user in interacting with the three-dimensional interactive program guide”.

The examiner responds:
5. The examiner respectfully disagrees.

The examiner asserts a 112 2nd indefiniteness rejection for *momentarily* as it’s indefinite how much time is meant by *momentarily*.

In this paragraph, the applicant claims *a three-dimensional image*, thus, the examiner notes, th applicant does not refer back to the earlier three dimensional image, so this is a new 3D image.

The applicant appears to simply be describing switching from a 3D tv image to a 2D image in the program guide.



Nishimura [0039] “guidance data 208 may include more than one portion, including media portion 214 and text portion 216. Media portion 214 and/or text portion 216 may be selectable to view video in full-screen or to view guidance data related to the video displayed in media portion 214 (e.g., to view guidance data for the channel that the video is displayed on)”.

Thus, Nishimura teaches switching from a full-screen mode (3D) to a program guidance mode.

Nishimura [Fig 1] shows the 2D image “The Simpsons”, which the examiner has consistently mapped as the 2D image used in the earlier claimed 3D image.

The examiner suggests an interview might be beneficial.

Examiner notes:
The examiner notes that the claim l states the “the program guide is depicted as a portion of the cylinder surface to enable the apparent depth to vary relative to the display device”.

This does not appear to be effective claim language, because it doesn’t actively vary the depth, *enablement* is not actively doing anything, and it can be interpreted as simply generating different projections that have different depths as Nishimura does.

within a single 3D interface based on the cylinder’s shape.

Additionally, as discussed above, the examiner does not see the two apparent distances and depths effectively claimed. 

The applicant appears to only be claiming an apparent depth and distance of the 3D interface and not the apparent depth and distance of the three dimensional image relative to the display device.

As discussed above, the claim 1 language of “an apparent display device depth” is the second time in the claim in which the applicant has defined the apparent depth of the three dimensional interface. It appears this should have antecedent basis back to the earlier introduction of the apparent depth.

Additionally, regarding the 112 2nd rejection, of the two-dimensional image that has *apparent distance* along the x-axis. As discussed above, this doesn’t make sense to the examiner. 

The examiner is always available for interviews.	


Claim Objections
6. 	Claim 22 is objected to because of the following informalities:  Claim 22 states the plane_which is greater”.   So, claim 22 has a typographical error underbar in it. Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-5, 21-22, 24, 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The applicant appears to claim a 2D image has “apparent depth”. This appears contradictory to the examiner.  According to drawing 1, the x axis is the depth axis, projected towards a user. Claim 1, the claim states: “the surface of the plane is greater than the apparent distance along the x-axis of the two-dimensional image”. Claim 22 states: “the surface of the plane. which is greater than the apparent distance along the axis of a closest portion of the two-dimensional image to the user”. The 2D image should not have any apparent distance along the x-axis. The 2D image should only be two dimensions and not have any apparent (clearly visible) distance along the x (depth) axis. If it does, then it’s a 3D image. The examiner’s rationale is that in Euclidean geometry, a 2D object cannot have three dimensions. The examiner makes the assumption the applicant’s “apparent depths” are 0 distance. The examiner makes this reasonable assumption because the image is 2D and not 3D.




10.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In claim 1, in the last paragraph, “the two dimensional image” should be “the two-dimensional media content image” as that’s what was converted earlier in the paragraph. The examiner assumes the applicant means “the two-dimensional media content image”. 

11.	Claims 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In claim 29, the word *substantially parallel* and *substantially normal* are indefinite as to what degree is *substantially*.

12.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the 

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

14.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

15.	Claims 1-5, 21- 22, 24, 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over (“Nishimura”, US 2009/0165048) in view of Herz (“Herz”, US 7, 685, 619).

Claim 1:
Nishimura teaches a display system implemented with a placeshifting device that receives media content from one or more media sources (the definition of a “place shifting device” is that it’s a device that can access content from another device, Nishimura [0031] “a media guidance application may also provide access to non-linear programming which is not provided according to a schedule. Non-linear programming may include content from different media sources including on-demand media content (e.g., video-on-demand (VOD)), Internet content (e.g., streaming media, downloadable media, etc.)”

Nishimura teaches displaying a graphic user interface in a plane in three dimensions with an apparent depth closer to a user, the display system comprising: (Nishimmura [0041] “As illustrated, arrangement 300 includes a three-dimensional (3D) portion 302 that appears to come out of the location of a listing in the two-dimensional (2D) display illustrated in FIG. 1”) 

Nishimura teaches a three-dimensional graphical user interface; (Nishimura [Fig 3a] shows projecting a 3D image from a 2D EPG menu, Nishimura [0041] “As illustrated, arrangement 300 includes a three-dimensional (3D) portion 302 that appears to come out of the location of a listing in the two-dimensional (2D) display illustrated in FIG. 1”)

Nishimura teaches a two-dimensional image; (Nishimura [Fig 3a] shows projecting a 3D image from a 2D EPG menu, Nishimura [0041] “As illustrated, arrangement 300 includes a three-dimensional (3D) portion 302 that appears to come out of the location of a listing in the two-dimensional (2D) display illustrated in FIG. 1”)

Nishimura teaches a three-dimensional image; (Nishimura [Fig 3a] shows projecting a 3D image from a 2D EPG menu, Nishimura [0041] “As illustrated, arrangement 300 includes a three-dimensional (3D) portion 302 that appears to come out of the location of a listing in the two-dimensional (2D) display illustrated in FIG. 1”)

([abstract] “presenting guide listings”. Fig 3a show how the 3D projection is regarding “The Simpsons” for a tv guide menu)

Nishimura teaches the placeshifting device configured as a media component to produce a signal comprising: a media content received from the one or more media sources (Nishimura [0031] “a media guidance application may also provide access to non-linear programming which is not provided according to a schedule. Non-linear programming may include content from different media sources including on-demand media content (e.g., video-on-demand (VOD)), Internet content (e.g., streaming media, downloadable media, etc.)” and the three-dimensional graphical user interface wherein the three-dimensional graphic graphical user interface is combined with the two-dimensional image to display a media content from the one or more media sources in the two-dimensional image (Nishimura [0039] “display 200 the guidance data may provide graphical images including cover art, still images from the media content, video clip previews, live video from the media content, or other types of media that indicate to a user the media content being described by the guidance data”) when the three-dimensional graphical user interface is displayed; (Nishimura [Fig 3a] shows projecting a 3D image from a 2D EPG menu, thus, the “The Simpsons” tv menu item is projected from the 2D menu)

Nishimura teaches a display device communicatively coupled to the media component, the display device configured to simultaneously display the three-dimensional graphical user interface and the two-dimensional media content image corresponding to the media content; (Nishimura [Fig 3a] show simultaneous projecting a 3D image from a 2D EPG menu, Nishimura Fig 3a item 122 shows 2D video stream corresponding to a media content item in the EPG menu, [0033] “Video region 122 may allow the user to view and/or preview programs that are currently available”)

Nishimura teaches wherein the three-dimensional graphical user interface having an apparent depth with respect to a display screen of the display device (Nishimura [Fig 3a] shows projecting a 3D image from a 2D EPG menu, thus, the “The Simpsons” tv menu item is projected from the 2D menu, [0041] “As illustrated, arrangement 300 includes a three-dimensional (3D) portion 302 that appears to come out of the location of a listing in the two-dimensional (2D) display illustrated in FIG. 1”)

Nishimura teaches wherein the apparent depth is another depth with respect to the display device and the user’s point of view extending out of a physical device screen of the display device (Nishimura [0041] “As illustrated, arrangement 300 includes a three-dimensional (3D) portion 302 that appears to come out of the location of a listing in the two-dimensional (2D) display illustrated in FIG. 1”)

 Nishimura teaches the three-dimensional graphical user interface is presented on the display device as a plane configured in three-dimensions in order for the apparent depth to appear closer to an user of the display device than the two-dimensional image (Nishimura [Fig 3a] shows projecting a 3D image from a 2D EPG menu, Nishimura [0041] “As illustrated, arrangement 300 includes a three-dimensional (3D) portion 302 that appears to come out of the location of a listing in the two-dimensional (2D) display illustrated in FIG. 1”) which is configured at a (Nishimmura [0041] “As illustrated, arrangement 300 includes a three-dimensional (3D) portion 302 that appears to come out of the location of a listing in the two-dimensional (2D) display illustrated in FIG. 1”) from the three-dimensional graphical user interface to the surface of the plane which is greater than the apparent distance along the x-axis of a closest portion of the two-dimensional image to the user (as discussed above Nishimmura [0041] of projecting a 3D interface from a 2D interface) wherein the apparent distance along the x-axis from the three-dimensional graphical user interface to the surface is greater than the apparent distance along the x-axis of the two-dimensional image (Nishimmura [0041] of projecting a 3D interface from a 2D interface, since the 3D projection along the x axis and the portion of the 2D image is assumed to be a 0 distance (see 112 rejection assumption), and further, any overlap has the same distance, so the apparent distance would not be greater) except for an overlap of the three-dimensional graphical user interface wherein the overlap results in the three-dimensional graphical user interface partially embedded within the two-dimensional image (Nishimura Fig 3b shows fully embedded 3D sections (overlapped) within the 3D interface, Nishimura [0011] ”FIG. 3B illustrates an example of a three-dimensional portion in an interactive media guidance application, with sections identifying guidance data for recorded media content”)

Nishimura teaches that the media content image is presented by the placeshifting device as a three-dimensional image when the three-dimensional interactive program guide is not displayed on the display device, (Nishimura [0039] “guidance data 208 may include more than one portion, including media portion 214 and text portion 216. Media portion 214 and/or text portion 216 may be selectable to view video in full-screen or to view guidance data related to the video displayed in media portion 214 (e.g., to view guidance data for the channel that the video is displayed on)”.Thus, Nishimura teaches switching from a full-screen mode (3D) to a program guidance mode. Nishimura [Fig 1] shows the 2D image “The Simpsons”, which the examiner has consistently mapped as the 2D image used in the earlier claimed 3D image)

Nishimura teaches is momentarily converted to the two-dimensional image when the three-dimensional interactive program guide is displayed on the display device to assist the user in interacting with the three-dimensional interactive program guide.  (Nishimura Fig 1 a 2D view of the 3D EPG guide, Nishimura Fig 3a shows the same EPG menu in 3D, thus, the user can switch between 2D and 3D, [0041] “As illustrated, arrangement 300 includes a three-dimensional (3D) portion 302 that appears to come out of the location of a listing in the two-dimensional (2D) display illustrated in FIG. 1”)

Nishimura does not explicitly teach that the three-dimensional graphical user interface comprises: a cylindrical surface. However, Herz is analogous art of a user interface EPG menu [abstract]. Hertz [Col 4 39-41] “In another embodiment, the three dimensional image includes a non-planar curved surface, such as illustrated by the cylinder of FIG. 4B”,  Hertz [Col 1 53-56] “In some embodiments, the three dimensional image may include: combinations of planar surfaces, cylindrical surfaces, spherical surfaces, or surfaces having a non-linear scale, such as a logarithmic scale”. It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Nishimura with Hertz so that users can rotate the surface to bring other menu items into view [Hertz Col 4 40-42] 

(Hertz [Col 4 39-41] “In another embodiment, the three dimensional image includes a non-planar curved surface, such as illustrated by the cylinder of FIG. 4B”) the apparent depth to vary relative to the display device (as discussed above, Hertz [Col 4 39-41] “the three dimensional image”, thus, three dimensional means a an apparent 3D variance relative to the display)


Claim 2:
The modified Nishimura + Hertz teaches that the three-dimensional interactive program guide configured lying along a plane having an apparent depth between a user and the display device.  (Nishimura Fig 1 a 2D view of the 3D EPG guide, Nishimura Fig 3a shows the same EPG menu in 3D,  thus, the user can switch between 2D and 3D, Nishimura [0041] “As illustrated, arrangement 300 includes a three-dimensional (3D) portion 302 that appears to come out of the location of a listing in the two-dimensional (2D) display illustrated in FIG. 1”)

 
Claim 3:
The modified Nishimura + Hertz teaches that the media component comprises a media player (Nishimura Fig 3a item 122 shows 2D video stream corresponding to a media content item in the EPG menu, Nishimura [0033] Video region 122 may allow the user to view and/or preview programs that are currently available”) configured to receive the signal over a network ([Nishimura 0061] “In client-server based embodiments, control circuitry 904 may include communications circuitry suitable for communicating with a guidance application server or other networks or servers”)

Claim 4:
The modified Nishimura + Hertz teaches that the three-dimensional graphical user interface has the apparent depth that is greater than the apparent depth of the media content image (Nishimura [Fig 3a] shows projecting a 3D image from a 2D EPG menu, thus, the “The Simpsons” tv menu item is projected from the 2D menu, Nishimura [0041] “As illustrated, arrangement 300 includes a three-dimensional (3D) portion 302 that appears to come out of the location of a listing in the two-dimensional (2D) display illustrated in FIG. 1”)

Claim 5:
The modified Nishimura + Hertz teaches that the three-dimensional graphical user interface comprises the plane that is substantially parallel with the display device (Fig 3b shows a straight projection from the 2D EPG menu, Nishimura [0041] “As illustrated, arrangement 300 includes a three-dimensional (3D) portion 302 that appears to come out of the location of a listing in the two-dimensional (2D) display illustrated in FIG. 1”)
 
Claim 21:
The modified Nishimura + Hertz teaches that a placeshifting device configured to stream media content over a network to the media component for presentation on the display device, (Nishimura [0022] “desire a form of media guidance through an interface that allows users to efficiently navigate media selections and easily identify media that they may desire”, thus, a user can navigate (place-shift) to the media content they desire) the three-dimensional graphical user . (Nishimura Fig 3a shows a tv for streaming transmission of the selected content item, Nishimura [0041] “As illustrated, arrangement 300 includes a three-dimensional (3D) portion 302 that appears to come out of the location of a listing in the two-dimensional (2D) display illustrated in FIG. 1”)

Claim 22 is similar in scope to claim 1 and is rejected under similar rationale.

Claim 24 is similar in scope to claim 21 and is rejected under similar rationale.

Claim 28
The modified Nishimura + Hertz teaches the three-dimensional graphical user interface is 
configured with a number of user interface components arranged in the plane that is parallel to 
the display device surface (Nishimura Fig 3b shows a projected menu items arranged in the 
plane that is parallel to the display surface, Nishimura [0041] “As illustrated, arrangement 300
includes a three-dimensional (3D) portion 302 that appears to come out of the location of a
listing in the two-dimensional (2D) display illustrated in FIG. 1”) for presenting with the 
apparent display device depth with respect to the display device surface of the display device 
wherein the display screen of the display device has a planar front face. (Nishimura Fig 3b 
projected item 324 has a flat planar front face, Nishimura [0041] “As illustrated, arrangement 
300 includes a three-dimensional (3D) portion 302 that appears to come out of the location of a 
listing in the two-dimensional (2D) display illustrated in FIG. 1”)

Claim 29
 teaches the three-dimensional interactive program guide is 
substantially parallel to a y-z plane (Nishimura Fig 3a shows a flat display relative to the 
applicant’s y-z plane, Nishimura [0041] “As illustrated, arrangement 300 includes a three-
dimensional (3D) portion 302 that appears to come out of the location of a listing in the two-
dimensional (2D) display illustrated in FIG. 1”) and wherein a x-axis is substantially normal to a 
front face of display device. (Nishimura Fig 3b item 322 shows the 3d projection to be 
substantially normal to the front face of the display, Nishimura [0041] “As illustrated, 
arrangement  300 includes a three-dimensional (3D) portion 302 that appears to come out of the 
location of a listing in the two-dimensional (2D) display illustrated in FIG. 1”)

Claim 30
The modified Nishimura + Hertz teaches that the apparent depth of the three-
dimensional interactive program guide with respect to display device and an actual content 
image viewed from a point of view of the user is variable. (Nishimura Fig 4a and Fig 5a that 
show projections of different lengths, so that the 3D image is of a different length, 
and Fig 4b shows “The Sopranos” having a larger depth than “Entourage”, so 3D image depth 
can vary, Nishimura [0040]”guidance data may be the same size. Guidance data may be of 
different sizes”)


Claim 31
The modified Nishimura + Hertz teaches the three-dimensional interactive program guide is depicted as a portion of a cylindrical surface  (Hertz [Col 4 39-41] “In another embodiment, the three dimensional image includes a non-planar curved surface, such as illustrated by the cylinder of FIG. 4B”,  Hertz [Col 1 53-56] “In some embodiments, the three dimensional image may include: combinations of planar surfaces, cylindrical surfaces, spherical surfaces, or surfaces having a non-linear scale, such as a logarithmic scale”) with an apparent depth that extends out of the physical display screen. (Nishimura [0041] “As illustrated, arrangement  300 includes a three-dimensional (3D) portion 302 that appears to come out of the location of a listing in the two-dimensional (2D) display illustrated in FIG. 1”)


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erik Stitt whose telephone number is (571)270-5064.  The examiner can normally be reached on M-F 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Savla, Arpan, can be reached on (571) 272-1077.The fax phone number for the organization where this application or proceeding is assigned is 571-270-6064.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


EVS


/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145